DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/19/2021.
Claim(s) 1, 19 is/are amended.	
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements filed 3/10/2021 and 8/11/2021 have been considered by the examiner. 
Claim Numbering
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The claim numbering is objected to because the dependent claims are separated by claims which do not also depend from the same dependent claim (e.g., claim 9 depends from claim 5, but claim 8 depends from claim 4).
Claim Rejections - 35 USC § 101
The rejections over 35 USC 101 of the non-final rejection mailed 2/19/2021, hereafter referred to as the non-final rejection, have been removed due to Applicant’s amendments to claims 1 and 19.
	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1-4, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardee et al. (US 2019/0031186 A1), hereafter referred to as Hardee, in view of Muller et al. (US 2018/0105175 A1), hereafter referred to as Muller.
Regarding claim 1, Hardee teaches a vehicle control apparatus applicable to a vehicle for transporting a cargo, the vehicle control apparatus comprising: 
a controller (“computing system 500”, Fig. 5, and “adaptive driving system 100”, Fig. 1, “FIG. 5 depicts a high-level block diagram of a computer system 500, which can be used to implement one or more embodiments of the invention. Computer system 500 can correspond to, at least, an electronic control unit and/or an autonomous/semi-autonomous vehicle controller”, para. 0039, “FIG. 1 depicts an adaptive driving system in accordance with one or more embodiments of the invention. Adaptive driving system 100 can be implemented by an electronic control unit and/or an autonomous/semi-autonomous vehicle controller”, para. 0023) comprising at least one processor (“processor 502”, Fig. 5), the controller configured to: 
acquire a classification (“determines a type of cargo that is being transported”, see para. 0022 citation below) of the cargo (“cargo”, see para. 0022 and 0030 citations below) transported by the vehicle (“vehicle”, see para. 0022 citation below) according to classifications (“hazardous and/or fragile”, see para. 0030 citation below) categorized based on a degree to which a vibration (“vibration/jitter”, see para. 0030 citation below) during the transport affects a quality of articles
(“one or more embodiments of the invention are directed to an adaptive driving system that determines a type of cargo that is being transported and adapts driving/routing decisions based at least on the determined cargo. The above-described aspects of the invention address the shortcomings of the prior art by considering the type of cargo that is being carried when controlling an autonomous or a semi-autonomous vehicle.”, para. 0022, “With regard to the internal control subsystem 130, subsystem 130 can, for example, be configured to adaptively control one or more environmental conditions in which the cargo is stored…Further, based at least on a determination that the cargo is hazardous and/or fragile, the subsystem can be configured to control the amount of vibration/jitter that is experienced by the storage environment.”, para. 0030);
(wherein the “smoothing filter”, para. 0033 citation below is applied to an “actual motion 310” to generate a “created motion 320”, Fig. 3. To “control the amount of vibration/jitter” as described in para. 0030 citation above and thus reads on Applicant’s “vibration suppression level”) associated with the classification of the cargo 
(“FIG. 2 depicts functions that can be performed by an internal control subsystem 130 (shown in FIG. 1) of one or more embodiments of the invention. At 210, a motion anticipator can anticipate that the vehicle is about to experience a motion, and the motion calculator can calculate an amount of anticipated motion.”, para. 0032, “At 220, one or more embodiments of the invention can apply a smoothing filter to the anticipated motion in order to reduce sharp movements that are experienced by the cargo. Referring to FIG. 3, the cargo can be anticipated to experience an actual motion 310 that includes a sharp acceleration and a sharp deceleration, for example. However, one or more embodiments of the invention can generate a desired created motion 320 by applying a smoothing filter to the actual motion 310.”, para. 0033); 
set a target acceleration (“vehicle’s motion”, see para. 0033 citation below) which is a target value of a predetermined acceleration including at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle (“acceleration”, see para. 0034, wherein acceleration is indicative of the vehicle’s motion, see para. 0033 and 0034 citations below corresponds to Applicant’s “front-back direction”) when the cargo is transported by the vehicle, on the basis of the required vibration suppression level 
(“Upon generating desired created motion 320, one or more embodiments of the invention attempt to adapt the movement of the vehicle to match desired created motion 320 in order to provide a smoother drive for the transported cargo. At 230, a motion generator and controller can generate motion so that the vehicle's motion matches the desired created motion 320.”, para. 0033) “At 240, one or more embodiments of the invention can also detect movement that is experienced by the cargo/stowage. One or more embodiments of the invention can be configured to calculate a current motion and a current acceleration that is being experienced by the cargo.”, para. 0034); and 
adjust a parameter (“adjust motion”, see para. 0035 citation below) which affects the predetermined acceleration so that the predetermined acceleration approaches the target acceleration
(“At 250, one or more embodiments of the invention can be configured to adjust motion of the stowage/cargo based at least on the detected stowage/cargo movement. The motion controller can adjust motion of the stowage/cargo using a Proportional-Integration-Derivative (PID) controller.”, para. 0035).
	Hardee does not explicitly teach wherein the parameter includes at least one of a damping coefficient or attenuation coefficient of a damper attached to a suspension of the vehicle, a spring constant of an air spring attached to the suspension of the vehicle, and a roll stiffness of a stabilizer provided to span a left and a right wheels of the vehicle.
	However, Muller teaches a method of controlling an autonomous vehicle, comprising:
a controller comprising at least one processor (“vehicle controller 36”, Fig. 1, “The vehicle
controller 36 may include a computer and/or processor, and include all software, hardware, memory, algorithms, connections, sensors, etc., necessary to manage and control the operation of the vehicle 20.”, para. 00175), the controller configured to: 
set a target acceleration (“maximum acceleration rate, a maximum deceleration rate, a
maximum or minimum ride stiffness”, see para. 0022 citation below) which is a target value of a predetermined acceleration including at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle (“maximum acceleration rate”, see para. 0022 citation below corresponds to Applicant’s “front-back direction”) when a cargo (“passenger”, see para. 0022 citation below) is transported by a vehicle (“vehicle 20”, Fig. 1)
(“When the vehicle controller 36 determines that the vehicle 20 is not currently operating autonomously, the passenger based control algorithm controls the vehicle 20 using a set of passenger present operating parameters. The step of controlling the vehicle 20 using the set of passenger present operating parameters is generally indicated by box 54 in FIG. 2. The set of passenger present
operating parameters control the vehicle 20 to provide at least a minimum level of passenger comfort...The minimum level of passenger comfort may include...a maximum acceleration rate, a
maximum deceleration rate, a maximum or minimum ride stiffness”, para. 0022), and
adjust a parameter which affects the predetermined acceleration so that the predetermined acceleration approaches the target acceleration, the parameter includes at least one of a damping coefficient or attenuation coefficient of a damper (“dampers”, see para. 0014 citation below, wherein the adjusting of a coefficient is inherent, see Muller teaches “, the suspension system 30 may be actively controlled to provide varying levels of ride support” which “may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20”, see para. 0014 citation below) attached to a suspension (“suspension system 30”, Fig. 1) of the vehicle, a spring constant of an air spring attached to the suspension of the vehicle, and a roll stiffness of a stabilizer provided to span a left and a right wheels of the vehicle
(“A suspension system 30 interconnects the wheels 28 and the body structure 22. The
suspension system 30 allows relative emotion between the wheels 28 and the body structure 22...the suspension system 30 may be actively controlled to provide varying levels of ride support. For example, the suspension system 30 may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20.”, para. 0014, “The vehicle controller 36 may control the suspension system 30, an electronic ride control system (part of the suspension system 30)...to provide the minimum level of passenger comfort.”, para. 0022).

	Both Hardee and Muller teach setting a target acceleration which is a target value of a predetermined acceleration in front-back direction of a vehicle when a cargo is being transported by the vehicle. Hardee teaches adjusting motion of the vehicle (para. 0035) to reach the target acceleration. While Hardee does not explicitly teach how this motion is adjusted, Muller teaches adjusting dampers (para. 0014) of a suspension system to reach the target acceleration. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Hardee with the teachings of Muller to achieve the predictable result of adjusting dampers in the “vehicle” (para. 0022) of Hardee, as taught by Muller (para. 0014 and 0022). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to use the suspension of the vehicle to provide passenger comfort, as taught by Muller (para. 0022).

Regarding claim 2, Hardee further teaches wherein the controller sets the target acceleration so that the predetermined acceleration is suppressed to be smaller if the required vibration suppression level is high as compared with if the required vibration suppression level is low (Hardee teaches wherein a “desired created motion 320” is generated based requiring a “smoother drive for the transported cargo”, para. 0033, which corresponds to Applicant’s “the predetermined acceleration is suppressed to be smaller if the required vibration suppression level is high”, and in the case wherein a “smoother drive for transported cargo” is not required, i.e., the transported cargo is not “fragile”, the “desired created motion 320” is simply not applied which corresponds to Applicant’s as compared with if the required vibration suppression level is low). The examiner notes that claim terms are given their broadest reasonable interpretation consistent with the specification. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369 (Fed. Cir. 2004). Applicant’s Specification describes required vibration suppression level information, para. 0051 and Fig. 5, and as such, Hardee teaches the limitations of claim 2 under its broadest reasonable interpretation. 

Regarding claims 3 and 4, Hardee in view of Muller do not explicitly teach wherein: in a case where a plurality of cargoes are loaded on the vehicle; 
the controller acquires the required vibration suppression levels for all of the cargoes loaded on the vehicle respectively; and 
the controller sets the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the invention of Hardee in view of Muller such that the “cargo”, as taught by Hardee comprises a plurality of cargoes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, duplication of the cargo would produce the predictable result of the acquiring and setting steps as claimed in claims 3-4 also being duplicated. 

Regarding claims 11-12, Hardee further teaches wherein the controller is configured to:
acquire cargo arrangement information (“motion”, “acceleration”, see para. 0034 citation below) which is information about cargo arrangement in a cargo loading space of the vehicle (“At 240, one or more embodiments of the invention can also detect movement that is experienced by the cargo/stowage. One or more embodiments of the invention can be configured to calculate a current motion and a current acceleration that is being experienced by the cargo.”, para. 0034, Hardee does not explicitly teach a “cargo loading space”, however this limitation is inherent as Hardee teaches “cargo-transporting vehicles”, para. 0019 and wherein “FIG. 2 depicts functions that can be performed by an internal control subsystem 130 (shown in FIG. 1)…At 210, a motion anticipator can anticipate that the vehicle is about to experience a motion”, para. 0032, thus, it is inherent that the cargo of Hardee is located on/in the vehicle as it travels); and 
correct the target acceleration on the basis of the cargo arrangement information, wherein: 
the controller adjusts the parameter which affects the predetermined acceleration on the basis of the corrected target acceleration (“At 250, one or more embodiments of the invention can be configured to adjust motion of the stowage/cargo based at least on the detected stowage/cargo movement.”, para. 0035).

	Regarding claim 19, Hardee teaches a vehicle control system comprising: 
a vibration control apparatus (“a motion generator and controller”, see para. 0033 citation below, see also “An internal control subsystem 130 can be configured to perform the function of adapting at least one internal system based at least on the determined type or characteristic of the transported cargo.”, para. 0023) which is carried on a vehicle (“vehicle”, see para. 0022 citation below) for transporting a cargo (“cargo”, see para. 0022 and 0030 citations below) and which attenuates vibration (“vibration/jitter”, see para. 0030 citation below) of the vehicle by adjusting a parameter (“adjust motion”, see para. 0035 citation below) that affects a predetermined acceleration so that the predetermined acceleration, which includes at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle (“acceleration”, see para. 0034, wherein acceleration is indicative of the vehicle’s motion, see para. 0033 and 0034 citations below corresponds to Applicant’s “front-back direction”) when the cargo is transported by the vehicle, approaches a target acceleration (“vehicle’s motion”, see para. 0033 citation below),
(“one or more embodiments of the invention are directed to an adaptive driving system that determines a type of cargo that is being transported and adapts driving/routing decisions based at least on the determined cargo. The above-described aspects of the invention address the shortcomings of the prior art by considering the type of cargo that is being carried when controlling an autonomous or a semi-autonomous vehicle.”, para. 0022, “With regard to the internal control subsystem 130, subsystem 130 can, for example, be configured to adaptively control one or more environmental conditions in which the cargo is stored…Further, based at least on a determination that the cargo is hazardous and/or fragile, the subsystem can be configured to control the amount of vibration/jitter that is experienced by the storage environment.”, para. 0030)
(“FIG. 2 depicts functions that can be performed by an internal control subsystem 130 (shown in FIG. 1) of one or more embodiments of the invention.”, para. 0032, “Upon generating desired created motion 320, one or more embodiments of the invention attempt to adapt the movement of the vehicle to match desired created motion 320 in order to provide a smoother drive for the transported cargo. At 230, a motion generator and controller can generate motion so that the vehicle's motion matches the desired created motion 320.”, para. 0033, “At 240, one or more embodiments of the invention can also detect movement that is experienced by the cargo/stowage. One or more embodiments of the invention can be configured to calculate a current motion and a current acceleration that is being experienced by the cargo.”, para. 0034) 
(“At 250, one or more embodiments of the invention can be configured to adjust motion of the stowage/cargo based at least on the detected stowage/cargo movement. The motion controller can adjust motion of the stowage/cargo using a Proportional-Integration-Derivative (PID) controller.”, para. 0035); and 
a server apparatus (“computing system 500”, Fig. 5, “FIG. 5 depicts a high-level block diagram of a computer system 500, which can be used to implement one or more embodiments of the invention”, para. 0039, “FIG. 6 depicts a computer program product 600, in accordance with an embodiment. Computer program product 600 includes a computer-readable storage medium 602 and program instructions 604.”, para. 0044, “Computer-readable program instructions described herein can be downloaded to respective computing/processing devices from a computer-readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network.”, para. 0047), which is an apparatus installed outside the vehicle, which sets the target acceleration, and which transmits the set target acceleration to the vibration control apparatus, the server apparatus comprising: 
a controller comprising at least one processor (“processor 502”, Fig. 5), the controller configured to: 
acquire classification (“determines a type of cargo that is being transported”, see para. 0022 citation above) of cargo (“cargo”, see para. 0022 and 0030 citations above) in relation to the cargo transported by the vehicle according to classifications (“hazardous and/or fragile”, see para. 0030 citation above) categorized based on a degree to which a vibration (“vibration/jitter”, see para. 0030 citation above) during the transport affects a quality of articles; 
(wherein the “smoothing filter”, para. 0033 citation below is applied to an “actual motion 310” to generate a “created motion 320”, Fig. 3. To “control the amount of vibration/jitter” as described in para. 0030 citation above and thus reads on Applicant’s “vibration suppression level”) associated with the classification of the cargo
(“At 210, a motion anticipator can anticipate that the vehicle is about to experience a motion, and the motion calculator can calculate an amount of anticipated motion.”, para. 0032, “At 220, one or more embodiments of the invention can apply a smoothing filter to the anticipated motion in order to reduce sharp movements that are experienced by the cargo. Referring to FIG. 3, the cargo can be anticipated to experience an actual motion 310 that includes a sharp acceleration and a sharp deceleration, for example. However, one or more embodiments of the invention can generate a desired created motion 320 by applying a smoothing filter to the actual motion 310.”, para. 0033); 
set the target acceleration on the basis of the suppression level of the required vibration suppression level (see para. 0033 and 0034 citations above); and 
transmit the target acceleration to the vibration control apparatus (see para. 0033 citation above, “At 230, a motion generator and controller can generate motion so that the vehicle's motion matches the desired created motion 320.”, wherein a transmission of this data is inherent as the “motion generator and controller” must receive the instructions to control the “vehicle’s motion”).
	Hardee does not explicitly teach wherein the cargo is respective cargoes (i.e., multiple cargo), nor wherein the acquired classification and the derived required vibration suppression level are for In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	Further, Hardee does not explicitly teach wherein the parameter includes at least one of a damping coefficient or attenuation coefficient of a damper attached to a suspension of the vehicle, a spring constant of an air spring attached to the suspension of the vehicle, and a roll stiffness of a stabilizer provided to span a left and a right wheels of the vehicle.
	However, Muller teaches a method of controlling an autonomous vehicle, comprising:
a vibration control apparatus (“vehicle controller 36”, Fig. 1, “The vehicle controller 36 may include a computer and/or processor, and include all software, hardware, memory, algorithms, connections, sensors, etc., necessary to manage and control the operation of the vehicle 20.”, para. 00175) which is carried on a vehicle (“vehicle 20”, Fig. 1) for transporting a cargo (“passenger”, see para. 0022 citation below) and which adjusts a parameter that affects a predetermined acceleration so that the predetermined acceleration, which includes at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle (“maximum acceleration rate”, see para. 0022 citation below corresponds to Applicant’s “front-back direction”), approaches a target acceleration (“maximum acceleration rate, a maximum deceleration rate, a maximum or minimum ride stiffness”, see para. 0022 citation below), the parameter includes at least one of a damping coefficient or attenuation coefficient of a damper (“dampers”, see para. 0014 citation below, wherein the adjusting of a coefficient is inherent, see Muller teaches “, the suspension system 30 may be actively controlled to provide varying levels of ride support” which “may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20”, see para. 0014 citation below) attached to a suspension (“suspension system 30”, Fig. 1) of the vehicle, a spring constant of an air spring attached to the suspension of the vehicle, and a roll stiffness of a stabilizer provided to span a left and a right wheels of the vehicle
(“A suspension system 30 interconnects the wheels 28 and the body structure 22. The
suspension system 30 allows relative emotion between the wheels 28 and the body structure 22...the suspension system 30 may be actively controlled to provide varying levels of ride support. For example, the suspension system 30 may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20.”, para. 0014, “The vehicle controller 36 may control the suspension system 30, an electronic ride control system (part of the suspension system 30)...to provide the minimum level of passenger comfort.”, para. 0022).

	Both Hardee and Muller teach vehicles for transporting cargo by the vehicle, and adjusting a parameter that affects a predetermined acceleration, which is an acceleration in a front-back direction of a vehicle, to approach a target acceleration. Hardee teaches adjusting motion of the vehicle (para. 0035) to reach the target acceleration. While Hardee does not explicitly teach how this motion is adjusted, Muller teaches adjusting dampers (para. 0014) of a suspension system to reach the target acceleration. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to use the suspension of the vehicle to provide passenger comfort, as taught by Muller (para. 0022).

	Applicant may argue that the above combination does not teach setting the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression level of all of the cargoes. However, the combination of Hardee in view of Muller and applicable case law (In re Harza) would achieve this predictable result, as Hardee teaches acquiring classification of the cargo and deriving a required vibration suppression level. If multiple cargoes were present in the vehicle, it would have been obvious to one of ordinary skill in the art at the time of filing to select the cargo with the highest required vibration suppression level.
	However, the examiner further provides an alternate rejection of claim 19 in view of Yuan to support this statement. 

Regarding claim 20, Hardee further teaches wherein: 
the vehicle further comprises an operation control apparatus (“autonomous/semi-autonomous vehicle controller”, see para. 0022-0023 citation below) which allows the vehicle to perform autonomous traveling in accordance with a predetermined operation command (“controlling an autonomous or a semi-autonomous vehicle”, “…aspects of the invention address the shortcomings of the prior art by considering the type of cargo that is being carried when controlling an autonomous or a semi-autonomous vehicle…FIG. 1 depicts an adaptive driving system in accordance with one or more embodiments of the invention. Adaptive driving system 100 can be implemented by an electronic control unit and/or an autonomous/semi-autonomous vehicle controller.”, para. 0022-0023); and
the controller of the server apparatus generates the operation command on the basis of a cargo collection place and a delivery place of the cargo (“plan a route to transport the cake [cargo]…”, see para. 0036-0037 citation below, wherein the “wedding ceremony” is this example corresponds to Applicant’s “delivery place” and wherein a “collection place” is inherent as Hardee teaches the cake is delivered “after the cake is created”, and thus, a location where the cake is created is inherent and corresponds to Applicant’s “collection place”) be loaded on the vehicle to transmit the generated operation command to the operation control apparatus
(“One or more embodiments of the invention can use some or all of the above-described subsystems 110-130 to successfully transport certain cargo that is difficult to transport. For example, the autonomous or semi-autonomous vehicle of one or more embodiments of the invention can be assigned to deliver a wedding cake. In general, transporting a wedding cake can present some specific difficulties. First, routing subsystem 110 (of FIG. 1) is configured to plan a route to transport the cake…In view of the above, one or more embodiments of the invention can provide a safe and secure method to transport delicate and hazardous material via autonomous/semi-autonomous vehicles by providing an appropriate route, an appropriate driving style, and/or an appropriate set of internal controls.”, para. 0036-0037).

Claim(s) 7-8, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardee et al. (US 2019/0031186 A1), in view of Muller et al. (US 2018/0105175 A1), further in view of Yuan (US 2016/0288796 A1).
Regarding claim 19, Hardee in combination with Muller teach all of the limitations of claim 19, however, arguendo, except for setting the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression level of all of the cargoes.
However, Yuan teaches hierarchical based vehicular control systems, and methods of use and manufacture thereof, comprising:
acquiring an “owner profile” (para. 0052, see also “owner profile component 120”, Fig. 1) for respective cargoes (“each occupant”, para. 0052, see also Fig. 5, “FIG. 5 is an exemplary schematic 500 of passengers within vehicle 102 that have been identified”, para. 0060) transported by a vehicle (“vehicle 102”, Fig. 1) 
(“The process 400 may include a step 402 to create owner profiles in computer system memory 108 for each occupant or potential occupant of vehicle 102.”, para. 0052); 
setting “various actions” (para. 0057, see also “vehicle operation”, para. 0059) on the basis of the highest “owner profile” of the “owner profiles” of all of the cargoes (“Once occupants are identified, the process 400 may include step 408 to rank each occupant based on a hierarchy of authority. The passenger identification component 122 determines where the vehicle occupant fits into the hierarchical ranking…An algorithm in the passenger identification component 122 can calculate predetermined factors that have been either pre-set according to a set of standard rules for the operation of the vehicle 102 or customized factors that can be a set of rules saved into data 112 by the primary owner. For example, the primary owner of vehicle 102 can be ranked at the top of the hierarchy, whereas a passenger with little or no operational authority, such as a passenger without a driver's license, can be ranked at the bottom of the hierarchy.”, para. 0058).
All of the components are known in Hardee in view of Muller and in Yuan. Both Hardee in view of Muller and Yuan teach vehicles for transporting cargo. Hardee in view of Muller teach controlling the vehicle based on determining a cargo within the vehicle is hazardous or fragile, and Yuan teaches 

Regarding claims 7 and 8, Hardee in view of Muller do not explicitly teach wherein: 
when a new cargo, which is distinct from the cargoes having been already loaded on the vehicle, is loaded on the vehicle; 
the controller acquires a required vibration suppression level of the new cargo; and 
the controller newly sets the target acceleration on the basis of the required vibration suppression level of the new cargo if the required vibration suppression level of the new cargo is higher than the required vibration suppression levels of all of the cargoes having been already loaded on the vehicle.
While one of ordinary skill in the art would have recognized that if a new cargo was loaded onto the vehicle, the process as claimed could be repeated, Yuan is relied upon as evidence of this teaching.  
See, Yuan teaches hierarchal based vehicle control systems, and methods of use, comprising:
a controller (“computer system 104”, Fig. 1) configured to: 
acquire an “owner profile” (para. 0052, see also “owner profile component 120”, Fig. 1) of a plurality of cargoes (“each occupant”, para. 0058, see also Fig. 5, “FIG. 5 is an exemplary schematic 500 of passengers within vehicle 102 that have been identified”, para. 0060) transported by a vehicle (“vehicle 102”, Fig. 1-2)
(“The process 400 may also include step 406 to identify each occupant within the vehicle 102. In this context, the passenger identification component 122 can identify both the occupant (e.g., a passenger within the vehicle matches an owner profile)”, para. 0055, “Once occupants are identified,”, para. 0058); and
set “various action” (para. 0057),  on the basis of the “owner profile” (“The process 400 may include a step 402 to create owner profiles in computer system memory 108 for each occupant or potential occupant of vehicle 102. Occupant data may include personal information, such as name and contact information…Owner profiles may also include specific human machine interface (HMI) configurations that the occupant can configure and save, such as seating adjustments, external mirrors adjustments, operating temperatures of vehicle heating and air conditioning, etc. Owner profiles may be saved into owner profile data 114.”, para. 0052, “The control system 100 can perform various actions when the vehicle occupant is identified, including loading specific human machine interface (HMI) configurations that the occupant saved in his or her owner profile, such as adjusting seating and making requests to control the vehicle”, para. 0057); and
when a new cargo (“new passenger”, para. 0070), which is distinct from the plurality of cargoes, is loaded on the vehicle (“step 702”, Fig. 7, para. 0070)  (“The process 400 may include a step 402 to create owner profiles in computer system memory 108 for each occupant or potential occupant of vehicle 102.”, para. 0052);
the controller newly sets the “vehicle operation” on the basis of the “owner profile” of the new cargo if the owner profile” of the new cargo is higher than the “owner profiles” of all of the cargoes having been already loaded on the vehicle (“FIG. 7 is a flowchart of an exemplary process 700 for adding a profile of a new passenger within the vehicle 102. The process 700 may begin at step 702 where passenger identification component 122 inquires as to whether an occupant entering the vehicle 102 has an owner profile saved in owner profiles data 144. If the occupant has an owner profile, then in step 706 the occupant is associated with the owner's retrieved profile and the ranking list created in step 408 for the vehicle 102 is updated.”, para. 0070, “step 702”, “step 706”, Fig. 7, “step 408”, Fig. 4).
All of the components are known in Hardee in view of Muller and in Yuan. Both Hardee in view of Muller and Yuan teach controllers configured to acquire a classification of cargo of a vehicle and control the motion of a vehicle based on the classification. Hardee teaches acquiring a “type of cargo that is being transported” (para. 0022) while Yuan teaches acquiring an “identification” of “occupants”. Hardee teaches controlling the motion of a vehicle based on the classification of the cargo, and Yuan teaches controlling components of a vehicle based preferences of an occupant and further on ranking preferences of multiple occupants within the vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Hardee in view of Muller with the teachings of Yuan by ranking required “smoothing filters” when the vehicle of Hardee in view of Muller contains multiple cargos, as taught by Yuan. The motivation for doing so would be so “vehicle operation is determined by…hierarchy” (para. 0059), as taught by Yuan. 

Regarding claims 15-16, Hardee further teaches wherein the controller is configured to:
acquire cargo arrangement information (“motion”, “acceleration”, see para. 0034 citation below) which is information about cargo arrangement in a cargo loading space of the vehicle (“At 240, one or more embodiments of the invention can also detect movement that is experienced by the cargo/stowage. One or more embodiments of the invention can be configured to calculate a current motion and a current acceleration that is being experienced by the cargo.”, para. 0034, Hardee does not explicitly teach a “cargo loading space”, however this limitation is inherent as Hardee teaches “cargo-transporting vehicles”, para. 0019 and wherein “FIG. 2 depicts functions that can be performed by an internal control subsystem 130 (shown in FIG. 1)…At 210, a motion anticipator can anticipate that the vehicle is about to experience a motion”, para. 0032, thus, it is inherent that the cargo of Hardee is located on/in the vehicle as it travels); and 
correct the target acceleration on the basis of the cargo arrangement information, wherein: 
the controller adjusts the parameter which affects the predetermined acceleration on the basis of the corrected target acceleration (“At 250, one or more embodiments of the invention can be configured to adjust motion of the stowage/cargo based at least on the detected stowage/cargo movement.”, para. 0035).







Claim 5-6, 9-10, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hardee et al. (US 2019/0031186 A1), in view of Muller et al. (US 2018/0105175 A1), further in view of Watanabe (US 2013/0132025 A1).
Regarding claims 5 and 6, Hardee teaches wherein the controller sets the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes on the vehicle (see rejections to claims 3 and 4), but Hardee in view of Muller do not explicitly teach wherein: when the cargo, which has the highest required vibration suppression level of those of the cargoes loaded on the vehicle, is unloaded from the vehicle; 
the controller newly sets the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes remaining on the vehicle.
However, Watanabe teaches a center-of-gravity detecting system, comprising:
a controller (“motion detector 14” and “arithmetic unit 15”, Fig. 1-2) configured to evaluate vibration (“the motion of the container cargo vehicle”, see para. 0072 citation below) of a vehicle (“transportation vehicle 50”, Fig. 1A) for transporting a plurality of cargoes (“cargos”, “the trailer truck 50 includes a cuboid container 11 capable of loading container cargos (not shown)”, para. 0074) loaded on the vehicle, when a cargo of the plurality of cargos is unloaded from the vehicle
(“As illustrated in FIG. 1, the center-of-gravity detecting system 100 includes a container transportation vehicle 50, a motion detector 14, and an arithmetic unit 15. The motion detector 14 is capable of detecting the motion of the container cargo vehicle during travel, in the up/down direction (vertical direction) (self-weight direction), i.e., a vertical motion during travel, and the motion of the container cargo vehicle during travel, in the left-right (horizontal direction) (widthwise direction), i.e., a horizontal motion during travel.”, para. 0072, “The biaxial angular velocity sensor 14a may be, for example, a crystal tuning fork sensor or a vibration sensor.”, para. 0081,
“It should be noted that the detection technology by the center-of-gravity detecting system of the embodiment can be theoretically employed regardless of whether the container 11 is loaded with container cargos or unloaded with them. Accordingly, the container 11 in the specification includes both a container with cargos loaded thereon and a container without a cargo.”, para. 0076).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Hardee in view of Muller with the teachings of Watanabe by evaluating the “vehicle” of Hardee (para. 0022) in view of Muller by setting the target acceleration after cargo has been unloaded, as taught by Watanabe (para. 0076). The motivation for doing so would be to evaluate the “vehicle” both as cargo enters the vehicle and exits the vehicle, as taught by Watanabe (para. 0072 and 0076).

Regarding claims 9 and 10, Watanabe further teaches wherein: 
when a new cargo, which is distinct from the cargoes having been already loaded on the vehicle, is loaded on the vehicle; 
the controller acquires a required vibration suppression level of the new cargo; and 

(As a preparation operation of the detecting operation of the three-dimensional center-of-gravity location of the container cargo vehicle, the tractor 10 which is towing the container 11 loaded with cargos and the container chassis 12 is traveled on a road surface 204 (step S1).”, para. 0175, wherein Watanabe teaches evaluating the “container 11” when it is “loaded with cargos”, and further the acquiring and setting steps as recited in claims 9 and 10 are taught in the rejection to claim 1, it would have been obvious to one having ordinary skill in the art at the time of filing to repeat these method steps with the new cargo, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 

Regarding claims 13-14, 17-18, Hardee further teaches wherein the controller is configured to:
acquire cargo arrangement information (“motion”, “acceleration”, see para. 0034 citation below) which is information about cargo arrangement in a cargo loading space of the vehicle (“At 240, one or more embodiments of the invention can also detect movement that is experienced by the cargo/stowage. One or more embodiments of the invention can be configured to calculate a current motion and a current acceleration that is being experienced by the cargo.”, para. 0034, Hardee does not explicitly teach a “cargo loading space”, however this limitation is inherent as Hardee teaches “cargo-transporting vehicles”, para. 0019 and wherein “FIG. 2 depicts functions that can be performed by an internal control subsystem 130 (shown in FIG. 1)…At 210, a motion anticipator can anticipate that the vehicle is about to experience a motion”, para. 0032, thus, it is inherent that the cargo of Hardee is located on/in the vehicle as it travels); and 
correct the target acceleration on the basis of the cargo arrangement information, wherein: 
the controller adjusts the parameter which affects the predetermined acceleration on the basis of the corrected target acceleration (“At 250, one or more embodiments of the invention can be configured to adjust motion of the stowage/cargo based at least on the detected stowage/cargo movement.”, para. 0035).
Response to Arguments
Applicant's arguments filed 5/19/2021 in regards to the claim numbering objections have been fully considered but they are not persuasive.
Applicant asserts, page 10, 
“MPEP §608.01(n)UID requires that the test for proper dependency is (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed. Both of these requirements are met with the current claims. As such, the claims in the instant application meet the test for proper dependency under MPEP §608.01(n)(IID. Applicant respectfully submits that the claim objections are improper based on at least on MPEP §608.01(n)CID.



A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. (emphasis added).

As such, Applicant respectfully submits that per MPEP §608.08(n) IV “applicant’s sequence should not be changed”.”

Applicant is reminded that MPEP 608.01(n) states that “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.”, emphasis added. In this case, Applicant’s claim numbering comprises claims which depend from a dependent claim that are separated by claim(s) which do not also depend from said dependent claim. For example, dependent claim 9 depends from dependent claim 5, and claim 8 depends from claim 4, and thus claim 5 is separated from claim 9 by at least claim 8 which does not also depend from claim 5, which is not permissible. 
Further MPEP 608.01(n) states that “…a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed.”, emphasis added. This bolded portion indicates that the aforementioned statement, “A claim which depends from a dependent claim should not be the only restriction. Thus, in this case Applicant is requested to change the sequence of the claims to meet this requirement.
Applicant’s arguments, pg. 12-16, with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
Conclusion









The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665